Citation Nr: 1760082	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  05-28 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a bilateral elbow disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for bilateral knee disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for cranial brain damage.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2005, the Veteran requested a Board hearing.  He was scheduled for a hearing in February 2010, but failed to appear.  Aside from a July 2017 brief wherein the Veteran's representative noted that he "had requested" a Board hearing, the Veteran has not submitted a request for an additional hearing or explained why he failed to report to the February 2010 hearing.

In April 2010, the Board remanded this appeal.

The issues of entitlement to service connection for headaches, a bilateral elbow disability, a cervical spine disability, a low back disability, a bilateral knee disability, a left shoulder disability, and cranial brain damage are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

The Veteran's current schizophrenia is related to service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder.  

During service, the Veteran reported depression and excessive worry.  See Annual Report of Medical History (May 1965).  Part of the Veteran's separation examination, his report of medical history is missing; however, several years after service, he reported emotional instability and a continuation of a nervous breakdown in service.  See VA treatment record (May 14, 1973); Statement (May 16, 1973).  Some of the earliest available treatment records show a history of chronic schizophrenia.  See, e.g., VA treatment record (October 3, 1977).  Since that time, the Veteran has had a continuous history of schizophrenia, to include multiple in-patient commitments.

In June 2017, a VA examiner, a clinical psychologist, opined that it is at least as likely as not that the Veteran's current schizophrenia is a progression of the depression and worry reported during military service.  The examiner explained that the evidence of record clearly shows a longstanding, pervasive history of mental illness.  The examiner further explained that schizophrenia, on average, has onset in the age range at which the Veteran served.  The Board affords significant probative value to the VA examiner's uncontroverted, expert opinion.

After resolving any doubt in the Veteran's favor, the Board finds that the evidence, namely the May 2017 examiner's opinion that the current schizophrenia is a progression of the depression and worry reported during service supports the assertion that the Veteran's current schizophrenia, initially diagnosed several years after separation from service, is related to service.  Thus, as all three elements necessary to establish service connection have been met, service connection for schizophrenia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(d).


ORDER

Service connection for schizophrenia is granted.


REMAND

The Veteran seeks service connection for headaches, a bilateral elbow disability, a cervical spine disability, a low back disability, a bilateral knee disability, a left shoulder disability, and cranial brain damage.  He contends that these disabilities had onset during service.  See, e.g., Statement (November 14, 2003).

The Veteran contends that these disabilities were incurred when he defended his ship, the USS Shangri La, against a mutiny by foreign flight officers and when he was stirring the ship in a storm.  See, e.g., Statement (July 2003).  While there is no evidence to corroborate the Veteran's accounts, service records show that he was involved in a at least one physical altercation aboard the USS Shangri La and that he reported dizziness and fainting spells.  See Report of Medical History (May 1965); Non-Judicial Punishment (August 5, 1966) (involving assault and resisting apprehension).

Treatment records and medical evaluations show that the Veteran has current arthritic changes of the knees, shoulder, and lumbar/cervical spine as well as headaches.  Given the presence of potential in-service injuries, current disabilities, and a reported continuity of pain since service, the Board finds that a VA examination is needed to specify the nature and etiology of the Veteran's current disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board notes that while the Veteran underwent VA examination in July 1997, the examiner did not address the etiology of the Veteran's current disabilities.

The Veteran gave a history of rare headaches upon entrance to service, but a contemporaneous clinical evaluation was normal.  As such, headaches were not noted upon entrance into service and he is presumed sound (as to headaches).  See Crowe v. Brown, 7 Vet. App. 238, 240 (1994) (holding that "asthma" was not noted where, although the veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself or others who have first-hand knowledge, and/or were contemporaneously informed of his claimed disabilities in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the claimed disabilities.  The examiner must review the entire claims file.  The examiner is to diagnose any current disorder pertaining to the Veteran's (i) headaches, (ii) elbows, (iii) cervical spine, (iv) lumbar spine, (v) knees, (vi) left shoulder, and (vii) brain damage.

As to each diagnosed disability, the examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed disorder was incurred in or is otherwise related to the Veteran's active service.

As to any arthritis, the examiner is to opine as to whether such had onset within one year after separation from service.

As to headaches, the examiner is advised that the Veteran is presumed sound (as to headaches) upon entrance to service (despite the reported history of headaches on enlistment).  The examination report must include a complete rationale for all opinions expressed

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

